DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 16600406 to U.S. provisional application serial No. 62881859 filed on 8/01/2019 and U.S. provisional application serial No. 62744573 filed on 10/11/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 was filed after the filing date of the application on 10/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, “the detent and recess” should be “the detent and the recess”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the blade body” is indefinite. It is unclear if “the blade body” is referring to “a body” in line 2 or an additional blade body of the at least one replacement blade.
Regarding claim 2, “the grip in the open position” is indefinite. It is unclear if “the open position” is referring to the open position of the grip in claim 2 or that open position of the blade carrier in claim 1.
Regarding claim 4, it is unclear if “recess” in line 3 and “the recess” in line 4 of claim 4 are referring to “a recess” in line 2 of claim 4 or “a recess in line 2 of claim 1. 
Regarding claim 4, “placed in the closed position” is indefinite. It is unclear if “the closed position” is referring to the closed position of the grip in claim 2 or that closed position of the blade carrier in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gringer (US 9259845 B2).
Regarding claim 1, Gringer teaches a utility knife (10) comprising: 
a body (assembly of 12 and 90) having a handle portion (12 in Figure 1) and a head portion (90 in Figure 1), the handle portion having a recess (44) capable of receiving at least one replacement blade (see Figure 9); and 
a blade carrier (70) pivotally coupled to the blade body (considered as the body in line 2 of claim 1, see Figures 3-5) and rotatable between an open position (open position in Figure 5) and a closed position (closed position in Figure 3).
Regarding claim 2, Gringer teaches a grip (42) pivotally coupled to the handle portion (pivotally coupled via 50) and configured to be positioned in an open position or a closed position, the grip in the open position providing access to the at least one replacement blade (see Figures 6).
Regarding claim 3, Gringer teaches an angle between the handle portion and the head portion is greater than 90 degrees (see Figure 3).
Regarding claim 4, Gringer teaches the grip has a detent (56); the body has the recess (considered as the recess in claim 4, recess in 130 and 140); and the detent and the recess are 
Regarding claim 10, Gringer teaches a keeper (42) pivotally coupled to the handle portion of the body and rotatable into an open position (see Figure 7) in which the at least one replacement blade may be removed from the recess or a closed position in which the keeper covers the recess (see Figure 11).
Regarding claim 20, Gringer teaches a method of replacing a blade in a utility knife (10), the method comprising:
unlocking a blade carrier (pulling half ball 160 on the blade carrier 70 out of hole 150 is considered as unlocking, col. 4 lines 7-28); 
rotating the blade carrier from a closed position to an open position (further rotate the blade carrier from the closed position in Figure 4 to the open position in Figure 5) ;
removing an active blade (B) from the blade carrier (see Figure 7);
placing a replacement blade in the blade carrier (col. 4 line 63-col. 5 line 17);
returning the blade carrier to the closed position (col. 4 line 63-col. 5 line 17); and
locking the blade carrier (make sure the ball 160 is engaged with the hole 150, col. 4 line 63-col. 5 line 17).
Regarding claim 21, Gringer teaches rotating a grip (42) from a handle portion (12) of the utility knife; and removing the replacement blade from a recess in the handle portion (see Figures 7 and 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2).
Regarding claim 11, Gringer teaches a utility knife (10) comprising:
a body having a handle portion (12) and a head portion (90), the handle portion having a recess (44) formed in the handle portion (see Figures 9-10), the recess capable of receiving at least one replacement blade (see Figure 11); 
a grip (42) pivotally attached to the handle portion and configured to be positioned in an open position or a closed position (open and close positions in Figure 11), the grip in the open position providing access to the at least one replacement blade (see Figure 7); 
a blade carrier (70) pivotally coupled to the body, the blade carrier having a post (72), the blade carrier rotatable between a closed position in which the blade carrier is received by the head portion of the body (see Figure 4) and an open position in which the blade carrier has been rotated away from the head portion of the body (see Figure 5); and
an active blade (B) received by the post of the blade carrier such that the post extends into an opening of the active blade (see Figures 3-4), the active blade positioned in at least a cutting position (see Figure 3).

Examiner notes that the recess of Gringer can only hold so many replacement blades at the same time. If the end user would like the device to hold more of the same type of extra replacement blades in the device, there are only finite number of way of increasing the holding capacity of the device, such as making the single recess larger or adding more of the same kind of recesses in the device. 
  It would have been obvious to one having ordinary skill in the art to modify the device of Gringer to try and add more of the same type of recess in the handle of the device, in an attempt to provide more space for the extra blades, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp. Gringer recognized a design need for having space for extra blades and there are a finite number of solutions available based on how to increase the space for the extra blades. See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions).
 Furthermore, it also has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza MPEP 2144.04 VI. B.
Regarding claim 13, modified Gringer further teaches the active blade may be removed from the blade carrier when the blade carrier is positioned in the open position (see Figure 7).

Claims 5-6, 15-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Ye (US 20080066318 A1).
Regarding claim 5, Gringer further teaches a carrier lock (ball 160 and hole 150). 
Gringer fails to teach a carrier lock operably associated with the body and positionable in a first position to lock the blade carrier in the closed position and a second position to allow the blade carrier to be placed in the open position.
Ye teaches a utility cutter with a blade carrier that allows blade replacement including a carrier lock (422) operably associated with the body (421) and positionable in a first position (in the position of Figure 1) to lock the blade carrier in the closed position and a second position to allow the blade carrier to be placed in the open position (in the position of Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to replace the ball and the hole locking arrangement into the slide lock arrangement, as taught by Ye, in order to increase safety of the lock (paragraph 0012 of Ye).
Regarding claim 6, Gringer further teaches a carrier lock (ball 160 and hole 150).
Gringer fails to teach a carrier lock slidingly received by a slot on the body, the carrier lock having a tongue; wherein the carrier lock is slidingly positionable in a first position in which the tongue engages the blade carrier to prevent the blade carrier from moving out of the closed position; wherein the carrier lock is slidingly positionable in a second position in which the tongue is received by a groove on the blade carrier such that the blade carrier is capable of being rotated to the open position.
a blade carrier that allows blade replacement including a carrier lock (422) slidingly received by a slot (421) on the body, the carrier lock having a tongue (4223, examiner notes that pin like element 678 of the application is considered as a tongue, therefore pin like element 4223 is considered as tongue in the same manner); wherein the carrier lock is slidingly 
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to replace the ball and the hole locking arrangement into the slide lock arrangement, as taught by Ye, in order to increase safety of the lock (paragraph 0012 of Ye).
Regarding claim 15, modified Gringer further teaches a carrier lock (ball 160 and hole 150). 
Modified Gringer fails to teach a carrier lock operably associated with the body and positionable in a first position to lock the blade carrier in the closed position and a second position to allow the blade carrier to be placed in the open position.
Ye teaches a utility cutter with a blade carrier that allows blade replacement including a carrier lock (422) operably associated with the body (421) and positionable in a first position (in the position of Figure 1) to lock the blade carrier in the closed position and a second position to allow the blade carrier to be placed in the open position (in the position of Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Gringer to replace the ball and the hole locking arrangement into the slide lock arrangement, as taught by Ye, in order to increase safety of the lock (paragraph 0012 of Ye).
Regarding claim 16, modified Gringer further teaches a carrier lock (ball 160 and hole 150).
Modified Gringer fails to teach a carrier lock slidingly received by a slot on the body, the carrier lock having a tongue; wherein the carrier lock is slidingly positionable in a first position in which the tongue engages the blade carrier to prevent the blade carrier from moving out of the closed position; wherein the carrier lock is slidingly positionable in a second position in which the tongue is received by a groove on the blade carrier such that the blade carrier is capable of being rotated to the open position.
a blade carrier that allows blade replacement including a carrier lock (422) slidingly received by a slot (421) on the body, the carrier lock having a tongue (4223, examiner notes that pin like element 678 of the application is considered as a tongue, therefore pin like element 4223 is considered as tongue in the same manner); wherein the carrier lock is slidingly positionable in a first position in which the tongue engages the blade carrier to prevent the blade carrier from moving out of the closed position (in the position of Figure 1); wherein the carrier lock is slidingly positionable in a second position in which the tongue is received by a groove (L-shape groove form above 311 with 411 outside of 4112) on the blade carrier such that the blade carrier is capable of being rotated to the open position (see Figure 4A).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Gringer to replace the ball and the hole locking arrangement into the slide lock arrangement, as taught by Ye, in order to increase safety of the lock (paragraph 0012 of Ye).
Regarding claim 23, Gringer teaches further teaches a carrier lock (ball 160 and hole 150).
Gringer fails to teach unlocking the blade carrier further comprises: sliding a carrier lock from a first locked position to a second unlocked position.

It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to replace the ball and the hole locking arrangement into the slide lock arrangement, as taught by Ye, in order to increase safety of the lock (paragraph 0012 of Ye). The resulting device of modified Gringer teaches the method of unlocking the blade carrier further comprises: sliding a carrier lock from a first locked position to a second unlocked position (see Figure 1 and 2 of Ye).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Wonderley (US 6026575).
Regarding claim 7, Gringer teaches all elements of the current invention as set forth in claim 1 stated above.
Gringer fails to teach the body further comprises an alignment rib extending from the head portion of the body, the alignment rib having an alignment edge aligned with a longitudinal bisecting axis of the body.
Wonderley teaches utility knife with a rib (78) extending from a head portion of a body (see Figure 1), the rib having an alignment edge (top edge of the 78) aligned with a longitudinal bisecting axis of the body (axis along 78, see Figure 3A).

Regarding claim 14, Gringer teaches all elements of the current invention as set forth in claim 1 stated above.
Gringer fails to teach the body further comprises an alignment rib extending from the head portion of the body, the alignment rib having an alignment edge aligned with a cutting edge of the active blade.
Wonderley teaches utility knife with a rib (78) extending from a head portion of a body (see Figure 1), the rib having an alignment edge (top edge of the 78) aligned with a cutting edge of the active blade (along blade 12, see Figure 3A).
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to add the rib, as taught by Wonderley, in order to better protect the finger of the user (col. 6 lines 33-43 of Wonderley). The resulting device of modified Gringer teaches added rib function as alignment rib, since the rib having an alignment edge (top edge of the 78) aligned with a cutting edge of the active blade (along blade 12, see Figure 3A of Wonderley).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Yokoyama (US 3991467).
Regarding claims 8, Gringer teaches all elements of the current invention as set forth in claim 1 stated above.
Gringer fails to teach at least one exposure guide removably coupled to the head portion of the body, the at least one exposure guide having a substantially planar contact surface offset from the head portion, the substantially planar contact surface capable of contacting a working material during use of the utility knife to cut or score the working material (as required in claim 8).
Yokomama teaches a carpet cutter with a head portion (11), at least one exposure guide (16) removably coupled to the head portion of the body (see Figures 1 and 5), the at least one exposure guide having a substantially planar contact surface offset from the head portion (bottom surface of 16, see Figure 5), the substantially planar contact surface capable of contacting a working material during use of the utility knife to cut or score the working material (see Figure 8).
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to add an exposure guide, as taught by Yokomama, in order to decrease labor during the cutting operation (col. 4 lines 25-26 of Yokomama).
Regarding claims 9, modified Gringer further teaches all elements of the current invention as set forth in claim 8 stated above.
Modified Gringer fails to teach at least one exposure guide has a coefficient of friction that is less than a coefficient of friction associated with the head portion of the body.

It would have been obvious to one having ordinary skill in the art to modify the device to make at least one exposure guide out of material that has a coefficient of friction that is less than a coefficient of friction associated with the head portion of the body, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07
Regarding claims 17, modified Gringer teaches all elements of the current invention as set forth in claim 11 stated above.
Modified Gringer fails to teach at least one exposure guide removably coupled to the head portion of the body, the at least one exposure guide having a substantially planar contact surface offset from the head portion, the substantially planar contact surface capable of contacting a working material during use of the utility knife to cut or score the working material (as required in claim 8).
Yokomama teaches a carpet cutter with a head portion (11), at least one exposure guide (16) removably coupled to the head portion of the body (see Figures 1 and 5), the at least one exposure guide having a substantially planar contact surface offset from the head portion (bottom surface of 16, see Figure 5), the substantially planar contact surface capable of contacting a working material during use of the utility knife to cut or score the working material (see Figure 8).

Regarding claims 18, modified Gringer further teaches all elements of the current invention as set forth in claim 17 stated above.
Modified Gringer fails to teach at least one exposure guide has a coefficient of friction that is less than a coefficient of friction associated with the head portion of the body.
Yokomama further discloses that it is good to have the exposure guide to made out of material with less friction to reduce amount of labor needed to cut the same amount of work piece (col. 4 lines 25-26 of Yokomama).
It would have been obvious to one having ordinary skill in the art to modify the device to make at least one exposure guide out of material that has a coefficient of friction that is less than a coefficient of friction associated with the head portion of the body, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07

Claims 12, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Cuscovitch (US 4261104).
Regarding claim 12, modified Gringer teaches all elements of the current invention as set forth in claim 11 stated above.

Cuscovitch teaches a knife with a blade replacement system including an opening (S) of the active blade is a multi-position aperture (positons in Figure 2); and the positioning of the post in the aperture determines whether the active blade is positioned in the scoring position (position of min extension in Figure 2) or the cutting position (position of max extension in Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to add space for the adjustment of the blade extension length, as taught by Cuscovitch, in order to allow the end user to select the best length of the blade for the job (col. 2 line 64 – col. 3 lines 8).
Regarding claim 19, Gringer teaches the grip used to keep the replacement blade in the recess (see Figure 11).
Gringer fails to teach a keeper pivotally coupled to the handle portion of the body and rotatable into an open position in which the at least one replacement blade may be removed from one of the plurality of recesses or a closed position in which the keeper covers one of the plurality of recesses.
Cuscovitch teaches a utility knife with a pivoting grip (14) and a pivoting keeper (50) for the storage of the blade within the recess, the device includes the step of rotating a keeper into an open position to access the replacement blade in the recess (when the spring pivotally lift via the cantilever structure from the blade is considered as the open position).

Regarding claim 22, Gringer teaches the grip used to keep the replacement blade in the recess (see Figure 11).
Gringer fails to teach rotating a keeper into an open position to access the replacement blade in the recess.
Cuscovitch teaches a utility knife with a pivoting grip (14) and a pivoting keeper (50) for the storage of the blade within the recess, the device includes the step of rotating a keeper into an open position to access the replacement blade in the recess (when the spring pivotally lift via the cantilever structure from the blade is considered as the open position).
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to add a keeper in addition to the grip, as taught by Cuscovitch, in order to better hold the blades with in the handle (col. 3 lines 46-67 of Cuscovitch). One of ordinary skill in the art also understand that the spring of Cuscovitch also keep the blades from rattling within the handle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gringer (US 3906625) teaches blade in multiple positions. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENNETH E PETERSON/Primary Examiner, Art Unit 3724